DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Krishna et al. (US 2020/0303075), discloses in paragraph [0008], a method for predicting occurrence of a chronic disease in a patient using historical pathological test result data is provided. The method comprises: training a Deep Neural Network with a dataset comprising historical pathological test result data of a plurality of patients that have been diagnosed with a chronic disease, said Deep Neural Network analyze the data and learns to identify a correlation between the changes in historical pathological data of a patient and the chronic disease; feeding a new patient historical test result data into the trained Deep Neural Network wherein trained Deep Neural Network analyze change in historical test result data of the new patient data with the correlation to identify the probability of occurrence of the chronic disease. The training of Deep Neural Network is through supervised learning and the dataset to train the Deep Neural Network are Labeled data. The dataset for training is pre-processed before inputting into the Deep Neural Network, wherein the pre-processed steps comprises Normalization and scaling of the dataset. The changes in historical pathological data includes changes in one or more analytes or parameters in blood/serum of the patient, said one or more analytes or parameters in blood/serum comprises blood components, CBC, KFT, LFT, lipid profile parameters.
The closest prior art, Rapaka et al. (US 2018/0315182) discloses [0018] Machine learning has two main phases: a training phase and an application or testing phase. During the training phase, the model is trained using heterogeneous data. During the testing or application phase, the model is then applied to patient data to make predictions. FIG. 1 shows an example schematic description of the model training and testing phases. The top box represents the training phase using multiple data sources to produce the trained model. In the testing phase of the bottom box, the model is applied on patient data to make a prediction. [0019] In both phases, features are extracted from the data. The features are then used to train and/or apply the trained classifier. Various examples herein may be for the training phase or the testing phase. The same examples may be used in the other of the phases. [0020] FIG. 2 is a flow chart diagram of one embodiment of a method for assessment and/or outcome determination in a medical system. The method relates to application of a machine-trained classifier for rapid results. The machine-trained classifier is trained to diagnose and/or make a prognosis for one or more patients in an emergency situation. Data available in typical emergency situations is used to train the classifier to automatically assess in a rapid manner, assisting physicians in their diagnosis or prognosis.
The closest prior art, Cohen et al. (US 2020/0005901) discloses cancer classifier models, machine learning systems and method, in which , paragraph [0211], method is provided for predicting organ system-based malignancy for a patient with an increased risk of having cancer that utilizes a two-step machine learning process wherein a first machine learning model is applied using measured sera biomarkers and age as input variables, wherein gender is used to select the measured biomarkers and to train the classifier, to categorize patients as low risk (no increased risk) or moderate or high risk wherein the latter two categories represent an increased risk of having or developing cancer within one year as compared to baseline (low risk). For those patients categorized as moderate or high risk a second machine learning classifier is applied using the measured biomarkers, age and gender as input variables and providing a class membership for an organ system that represents a number of different cancer types.
The closest prior art, Maor et al. (US 2017/0017899) discloses a machine learning system may be created by training a machine learning method using a training set of blood test values from many patients, each blood test value labeled with the state of the patient having a certain disease (i.e., ‘sick’) or not (i.e., ‘healthy’). When the machine learning system receives a new input of a set of patient blood test values, the system outputs a result of whether or not the corresponding patient has the certain disease. Other examples of machine learning applications include: prediction of significant changes in stock market index value.
The closest prior art, Syed et al. (US 8,990,135) discloses (124) Moreover, a predictor based on only non-laboratory data from the 86 NSQIP variables mentioned above can assess risk nearly as well as a predictor based on all 86 variables. In some embodiments, the patient-related variables used to predict risk exclude all laboratory result data (e.g., preoperative albumin or BUN levels, etc.). Further, a predictor based on only variables collected in an earlier year may assess risk nearly as well as a predictor based on variables collected in a more recent year. In some embodiments, the patient-related variables used to predict risk exclude all data collected within a particular time period (e.g., one year) immediately preceding the time at which risk is predicted, and/or immediately preceding the time(s) that data is collected for a target patient whose risk is being assessed. 
	But, the closest prior arts, alone or in combination fail to explicitly disclose training a baseline risk model, comprising: pre-processing input data by normalizing continuous variable inputs and producing one- hot input features for categorical variable inputs; providing definitions for clean input data and dirty input data based upon various input data related to a patient condition; segmenting the input data into clean input data and dirty input data, wherein the clean input data includes a first subset and a second subset, where the first subset and the second subset include all of the clean input data and are disjoint; training a machine learning model using the first subset of the clean data; and evaluating the performance of the trained machine learning model using the second subset of the clean input data and the dirty input data, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/12/2022